Exhibit 10.2

 

Citibank, N.A.

390 Greenwich Street

New York, New York 10013

   LOGO [g592261page83.jpg]

Execution Copy

 

Date: August 27, 2013

 

To: Arbor Funding LLC

   c/o Sierra Income Corporation

   375 Park Avenue

   Suite 3304

   New York, New York 10052

   Attention: Richard Allorto and Steve Henke

   Telephone: (212) 759-0777

   Fax: (212) 759-0091

 

From: Citibank, N.A.

   388 Greenwich Street

   11th Floor

   New York, New York 10013

   Attention: Director Derivative Operations

   Facsimile: 212-615-8594

Transaction Reference Number: 60061770TRS

Ladies and Gentlemen:

The purpose of this letter agreement is to set forth the terms and conditions of
the Transactions entered into between Citibank, N.A. (“Citibank”) and Arbor
Funding LLC, a limited liability company formed under the laws of the State of
Delaware (“Counterparty”), in relation to the Trade Date specified below (each,
a “Transaction” and, collectively, the “Transactions”). This letter constitutes
a “Confirmation” as referred to in the Master Agreement specified below.

The definitions and provisions contained in the 2000 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
shall govern. Capitalized terms used but not defined in this Confirmation have
the meanings assigned to them in Annex A. Capitalized terms used but not defined
in this Confirmation or in Annex A have the meanings assigned to them in the
Definitions.

1. AGREEMENT

This Confirmation supplements, forms a part of and is subject to, the ISDA 2002
Master Agreement, dated as of August 27, 2013 (as amended, supplemented and
otherwise modified and in effect from time to time, the “Master Agreement”),
between Citibank and Counterparty. All provisions contained in the Master
Agreement govern this Confirmation except as expressly modified below.

 

Page 1



--------------------------------------------------------------------------------

2. TERMS OF TRANSACTIONS

The terms of the particular Transactions to which this Confirmation relates are
as follows:

 

General Terms:

   Trade Date:    August 27, 2013 Effective Date:    August 27, 2013 Scheduled
Termination Date:    The latest date for the final scheduled payment (or, if
there is only one scheduled payment, for the scheduled payment) of principal of
any Reference Obligation at any time included in the Reference Portfolio.
Termination Date:    The final Scheduled Settlement Date (as defined in the
Master Agreement) with respect to all Transactions (other than any Counterparty
Fourth Floating Rate Payer Payment Date or, in the case of any Terminated
Obligation, any Citibank Fixed Amount Payer Payment Date). The obligations of
the parties to make payments required to be made hereunder shall survive the
Termination Date. Obligation Termination Date:   

(a) In relation to any Repaid Obligation, the related Repayment Date; and

 

(b) In relation to any Terminated Obligation, the related Termination Settlement
Date.

Reference Portfolio:    As of any date of determination, all Reference
Obligations with respect to all Transactions outstanding on such date. Reference
Obligation:   

Each obligation listed on Annex I (as revised from time to time in accordance
with this Confirmation) having a Reference Amount equal to the “Reference
Amount” indicated on Annex I for such obligation (and, in the case of a
Committed Obligation, having an Outstanding Principal Amount equal to the
“Outstanding Principal Amount” indicated on Annex I for such Committed
Obligation), in each case, subject to adjustment by the Calculation Agent in
accordance with the terms of this Confirmation.

 

Each Transaction entered into under this Confirmation will reference an
individual Reference Obligation, and Annex I constitutes a supplemental
Confirmation under the Master Agreement with respect to each such Transaction.

 

Page 2



--------------------------------------------------------------------------------

 

Counterparty may, by notice to Citibank on any Business Day (each, an
“Obligation Trade Date”), on or after the Trade Date designate that any
obligation (each, a “Reference Obligation”) shall become the subject of a
Transaction hereunder. Any such notice shall specify the proposed Reference
Obligation, Reference Entity, Reference Amount and Initial Price in relation to
such Transaction.

 

Notwithstanding the foregoing, no such designation by Counterparty will be
effective unless (a) Citibank, in its sole discretion, consents on or prior to
the Obligation Trade Date to the relevant Reference Obligation becoming the
subject of a Transaction hereunder with effect as set forth in the immediately
succeeding paragraph and (b) on the Obligation Trade Date (i) the relevant
Reference Obligation satisfies the Obligation Criteria set forth in Annex II and
(ii) the Portfolio Criteria set forth in Annex II are satisfied after giving
effect to such designation.

 

On the Obligation Trade Date for a Transaction, the Reference Amount of such
Transaction shall, for all purposes hereof other than calculating Rate Payments,
be increased by the “Reference Amount” specified in such notice from
Counterparty. The “Obligation Settlement Date” for a Transaction shall be the
date following the Obligation Trade Date for such Transaction that is customary
for settlement of the related Reference Obligation substantially in accordance
with the then-current market practice in the principal market for the related
Reference Obligation (as determined by the Calculation Agent). On the Obligation
Settlement Date for a Transaction, the Reference Amount of such Transaction
shall, solely for the purposes of calculating Rate Payments, be increased by the
“Reference Amount” specified in such notice from Counterparty.

 

No later than one Business Day after any Obligation Trade Date, Citibank shall
prepare and deliver to Counterparty a revised Annex I reflecting the Reference
Portfolio as of such Obligation Trade Date.

 

If any payment of interest on a Reference Obligation that would otherwise be
made during the period from and including the Obligation Settlement Date to but
excluding the Termination Trade Date is not made but is capitalized as
additional principal (without default),

 

Page 3



--------------------------------------------------------------------------------

   then the amount of interest so capitalized as principal shall become a new
Transaction hereunder (a “PIK Transaction”) having the same terms and conditions
as the Transaction relating to the Reference Obligation in respect of which such
interest is capitalized, except that (1) the Initial Price in relation to such
PIK Transaction shall be zero, (2) the Obligation Trade Date and Obligation
Settlement Date for such PIK Transaction shall be the date on which such
interest is capitalized and (3) the Reference Amount of such PIK Transaction
will be the amount of interest so capitalized as principal. Citibank shall give
notice to Counterparty after a PIK Transaction becomes outstanding as provided
above, which notice shall set forth the information in the foregoing clauses
(2) and (3).

Reference Entity:

   The borrower of the Reference Obligation identified as such in Annex I (as
revised from time to time in accordance with this Confirmation). In addition,
“Reference Entity”, unless the context otherwise requires, shall also refer to
any guarantor of or other obligor on the Reference Obligation.

Ramp-Up Period:

   The period from and including the Effective Date and ending on but excluding
the one-year anniversary of the Effective Date.

Ramp-Down Period:

   The period from and including the date 60 days prior to the Scheduled
Termination Date and ending on and including the Scheduled Termination Date.

Portfolio Notional Amount:

   As of any date of determination, the sum of the Notional Amounts for all
Reference Obligations as of such date.

Notional Amount:

  

(a) In relation to any Transaction (other than in relation to any Terminated
Obligation or Repaid Obligation), as of any date of determination, the Reference
Amount of the related Reference Obligation as of such date multiplied by the
Initial Price in relation to such Reference Obligation; and

 

(b) In relation to any Terminated Obligation or Repaid Obligation, the amount of
the reduction in the Reference Amount of the related Reference Obligation
determined, in the case of a Terminated Obligation, pursuant to Clause 3 or, in
the case of a Repaid Obligation, pursuant to Clause 5, in each case multiplied
by the Initial Price in relation to the related Reference Obligation.

 

Page 4



--------------------------------------------------------------------------------

Outstanding Principal Amount:

   In relation to any Reference Obligation as of any date of determination, the
outstanding principal amount of such obligation as shown in the then current
Annex I, as increased pursuant to this Clause 2 (or, in the case of any
Committed Obligation, pursuant to any borrowing in respect of such Committed
Obligation after the Obligation Settlement Date) and reduced pursuant to
Clauses 3 and 5. Except as otherwise expressly provided below with respect to
Counterparty First Floating Amounts, the Outstanding Principal Amount of any
Committed Obligation on any date shall include the aggregate stated face amount
of all letters of credit, bankers’ acceptances and other similar instruments
issued in respect of such Committed Obligation to the extent that the holder of
such Committed Obligation is obligated to extend credit in respect of any
drawing or other similar payment thereunder.

Commitment Amount:

   In relation to any Reference Obligation that is a Committed Obligation (and
the related Transaction) as of any date of determination, the maximum
outstanding principal amount of such Reference Obligation that a registered
holder thereof would on such date be obligated to fund (including all amounts
previously funded and outstanding, whether or not such amounts, if repaid, may
be reborrowed).

Notional Funded Amount:

   In relation to any Reference Obligation that is a Committed Obligation (and
the related Transaction) as of any date of determination, the greater of
(a) zero and (b) the sum of (i) the Outstanding Principal Amount of such
Reference Obligation as of the Obligation Trade Date multiplied by the Initial
Price minus (ii) the product of (x) the excess, if any, of the Commitment Amount
of such Reference Obligation as of the Obligation Trade Date over the
Outstanding Principal Amount of such Reference Obligation as of the Obligation
Trade Date multiplied by (y) 100% minus the Initial Price plus (iii) any
increase in the Outstanding Principal Amount of such Reference Obligation during
the period from but excluding the Obligation Trade Date to and including such
date of determination minus (iv) any decrease in the Outstanding Principal
Amount of such Reference Obligation during the period from but excluding the
Obligation Trade Date to and including such date of determination.

 

Page 5



--------------------------------------------------------------------------------

   In relation to any Reference Obligation that is a Term Obligation (and the
related Transaction) as of any date of determination, the Notional Amount of
such Reference Obligation. Portfolio Notional Funded Amount:    As of any date
of determination, the aggregate of all Notional Funded Amounts with respect to
all Reference Obligations in the Reference Portfolio on such date of
determination. Reference Amount:    In relation to (a) any Term Obligation (and
the related Transaction), the Outstanding Principal Amount of such Term
Obligation and (b) any Committed Obligation (and the related Transaction), the
Commitment Amount of such Committed Obligation. Utilization Amount:    In
relation to any Calculation Period, the daily average of the Portfolio Notional
Funded Amount during such Calculation Period. Maximum Portfolio Notional Amount:
   USD100,000,000, or such greater amount as the parties may agree to in
writing. Minimum Portfolio Notional Amount:    As of any date of determination,
85% of the Maximum Portfolio Notional Amount in effect on such date. Business
Day:    New York. Business Day Convention:   

Following (which shall apply to any date specified herein for the making of any
payment or determination or the taking of any action which falls on a day that
is not a Business Day).

 

If any anniversary date specified herein would fall on a day on which there is
no corresponding day in the relevant calendar month, then such anniversary date
shall be the last day of such calendar month.

Monthly Period:    Each period from but excluding the 15th day of any calendar
month to and including the same day of the immediately succeeding calendar
month. Calculation Agent:    Citibank. Unless otherwise specified, the
Calculation Agent shall make all determinations, calculations and adjustments
required pursuant to this Confirmation in good faith and on a commercially
reasonable basis. Calculation Agent City:    New York

 

Page 6



--------------------------------------------------------------------------------

Initial Price:

   In relation to any Reference Obligation (and the related Transaction), the
Initial Price specified in Annex I (as revised from time to time in accordance
with this Confirmation). The Initial Price will be determined as of the related
Obligation Trade Date exclusive of accrued interest and will be expressed as a
percentage of the Outstanding Principal Amount. The Initial Price will be
determined exclusive of expenses that would be incurred by a buyer in connection
with any purchase of the Reference Obligation and exclusive of any Delay
Compensation.

Net Collateral Value:

   As of any date of determination, an amount equal to (a) the aggregate Value
(as defined in the Credit Support Annex) on such date of all Posted Credit
Support (as so defined) held by Citibank as Secured Party (as so defined) plus
(b) the aggregate of all Unrealized Capital Gains on such date with respect to
the Reference Portfolio minus (c) the aggregate of all Unrealized Capital Losses
on such date with respect to the Reference Portfolio.

Net Collateral Value Percentage:

   As of any date of determination, an amount (expressed as a percentage) equal
to (a) the Net Collateral Value on such date divided by (b) the Portfolio
Notional Amount on such date.

Termination Threshold:

  

As of any date of determination during the Ramp-Up Period, the Cure Threshold on
such date.

 

As of any date of determination after the Ramp-Up Period, (a) the Cure Threshold
on such date minus (b) 5%.

Cure Threshold:

   As of any date of determination, (a) the sum, for each Transaction, of the
products of (i) the Independent Amount Percentage in relation to such
Transaction multiplied by (ii) the Notional Amount on such date in relation to
such Transaction divided by (b) the Portfolio Notional Amount on such date.

Unrealized Capital Gain:

   With respect to any Reference Obligation on any date of determination, if
(a) the Notional Funded Amount on such date of determination (computed as if
references in the definition of Notional Funded Amount to the terms “Initial
Price” and “Obligation Trade Date” were instead the Current Price and such date
of determination, respective) exceeds (b) the Notional Funded Amount on such
date of determination, then an amount equal to such excess; and, otherwise,
zero. For purposes of computing any

 

Page 7



--------------------------------------------------------------------------------

   Unrealized Capital Gain, a Repaid Obligation or Terminated Obligation will be
deemed to continue to be outstanding in an amount equal to its Reference Amount
until (but excluding) the related Total Return Payment Date (and after the
determination of the related Final Price will have a Current Price equal to such
Final Price).

Unrealized Capital Loss:

   With respect to any Reference Obligation on any date of determination, if
(a) the Notional Funded Amount on such date of determination exceeds (b) the
Notional Funded Amount on such date of determination (computed as if references
in the definition of Notional Funded Amount to the terms “Initial Price” and
“Obligation Trade Date” were instead the Current Price and such date of
determination, respective), then an amount equal to such excess; and, otherwise,
zero. For purposes of computing any Unrealized Capital Loss, a Repaid Obligation
or Terminated Obligation will be deemed to continue to be outstanding in an
amount equal to its Reference Amount until (but excluding) the related Total
Return Payment Date (and after the determination of the related Final Price will
have a Current Price equal to such Final Price).

Payments by Counterparty

  

Counterparty First Floating Amounts:

  

First Floating Amount Payer:

   Counterparty

First Floating Amount:

   In relation to any First Floating Rate Payer Payment Date, the sum, for each
Transaction for which such date is a First Floating Rate Payer Payment Date, of
the products of (a) the First Floating Rate Payer Calculation Amount for such
Transaction for the related First Floating Rate Payer Calculation Period
multiplied by (b) the Floating Rate Option for such Transaction during the
related First Floating Rate Payer Calculation Period plus the Spread multiplied
by (c) the Floating Rate Day Count Fraction; provided that, for purposes of the
foregoing calculation, the percentage specified in the foregoing clause
(b) shall be the Spread (and not the Floating Rate Option plus the Spread) with
respect to any portion of a First Floating Rate Payer Calculation Amount
constituting the undrawn stated face amount of all letters of credit, bankers’
acceptances and other similar instruments issued in respect of a related
Committed Obligation

 

Page 8



--------------------------------------------------------------------------------

   If the Floating Rate Option in relation to any Transaction varies during any
First Floating Rate Payer Calculation Period, then the Floating Rate Option for
such Calculation Period shall be equal to (a) the sum, for each day during such
Calculation Period, of the products of the Notional Funded Amount of such
Transaction for such day multiplied by the Floating Rate Option in effect on
such day divided by (b) the sum of the Notional Funded Amount of such
Transaction on each day during such Calculation Period.

First Floating Rate Payer Calculation Amount:

   In relation to any First Floating Rate Payer Payment Date and any
Transaction, the daily average of the Notional Funded Amount of such Transaction
during the related First Floating Rate Payer Calculation Period. In relation to
any Transaction relating to a Bond, the First Floating Rate Payer Calculation
Amount shall be increased on each day by an amount equal to Purchased Accrued
Interest in respect of such Bond minus the portion of such Purchased Accrued
Interest paid with respect to the related Reference Obligation prior to such
day.

First Floating Rate Payer Calculation Period:

   In relation to any Transaction, each period from and including any date upon
which a payment of interest is scheduled or otherwise required to be made on the
related Reference Obligation to but excluding the next such date, except that
(a) the initial First Floating Rate Payer Calculation Period will commence on,
and include, the related Obligation Settlement Date and (b) the final First
Floating Rate Payer Calculation Period will end on, but exclude, the related
Obligation Termination Date.

 

Page 9



--------------------------------------------------------------------------------

First Floating Rate Payer Payment Dates:

  

(a) In relation to any Transaction (other than in relation to any Terminated
Obligation or Repaid Obligation), the fifth Business Day following the last day
of any Monthly Period during which any payment of interest is scheduled or
otherwise required to be made on the related Reference Obligation, commencing
with the first such date after the Obligation Settlement Date for such
Transaction and ending with the last such date occurring prior to the related
Obligation Termination Date; and

 

(b) In relation to any Terminated Obligation or Repaid Obligation, the related
Total Return Payment Date.

Floating Rate Option:

   In relation to any Transaction, the floating rate index specified in the term
loan agreement, revolving loan agreement or other similar credit agreement
governing the related Reference Obligation (the “Reference Obligation Credit
Agreement”) that is used to determine the rate of interest payable on such
Reference Obligation; provided that (a) if more than one interest rate setting
is at any time used to determine the rate of interest payable on a Reference
Obligation (i.e., an interest rate election for a specific interest period
relating to such Reference Obligation), then a separate First Floating Amount
shall be calculated for each portion of such Reference Obligation as to which a
separate interest rate setting has been effected, (b) any interest that has
accrued to a specified date but is permitted under the Reference Obligation
Credit Agreement to be capitalized or deferred as of such date (without default)
shall be deemed to be scheduled to be paid on such date, (c) any Reference
Obligation Credit Agreement that provides for the payment of interest less
frequently than quarterly will be deemed to provide for a scheduled quarterly
payment of interest on each date specified by Citibank, which date so specified
shall be the calendar day of the month corresponding to other payment dates
applicable to the related Reference Obligation and (d) notwithstanding the
foregoing, (i) if the floating rate index for such Reference Obligation (or any
portion thereof) is the prime or base rate or is a fixed rate, then the Floating
Rate Option for such Reference Obligation (or such portion) shall equal
USD-LIBOR-BBA and (ii) if the floating rate index for such Reference Obligation
(or any portion thereof) is subject to the payment of a specified minimum rate
regardless of the level of the relevant floating rate index, then the Floating
Rate

 

Page 10



--------------------------------------------------------------------------------

   Option will be determined without regard to such specified minimum
rate. Notwithstanding the foregoing, the Floating Rate Option for any
Transaction with respect to a Reference Obligation that is a Bond shall be
USD-LIBOR-BBA.

Designated Maturity:

   In relation to any Transaction and the related Reference Obligation, the
Floating Rate Option will have a Designated Maturity and Reset Dates that
correspond to the maturity and reset dates specified in the related Reference
Obligation Credit Agreement, except that, if the floating rate index specified
in the related Reference Obligation Credit Agreement that is used to determine
the rate of interest payable on the Reference Obligation (or any portion
thereof) is the prime or base rate or is a fixed rate, then for purposes of
determining USD-LIBOR-BBA the “Designated Maturity” shall be one month and the
first day of each First Floating Rate Payer Calculation Period will be a Reset
Date. Notwithstanding the foregoing, the Floating Rate Option for any
Transaction with respect to a Reference Obligation that is a Bond will have
(i) a Designated Maturity equal to the number of months that most closely
corresponds to the period of time between scheduled payments of interest on such
Reference Obligation and (ii) a Reset Date of any date on which interest is
scheduled to be paid on such Reference Obligation.

Spread:

   1.30%

Floating Rate Day

Count Fraction:

   In relation to any Transaction, the Floating Rate Day Count Fraction will be
the day count basis for the computation of interest specified in the related
Reference Obligation Credit Agreement, except that, if the floating rate index
specified in the related Reference Obligation Credit Agreement that is used to
determine the rate of interest payable on the Reference Obligation (or any
portion thereof) is the prime or base rate or is a fixed rate, then the Floating
Rate Day Count Fraction will be Actual/360. Notwithstanding the foregoing, the
Floating Rate Day Count Fraction for any Transaction with respect to a Reference
Obligation that is a Bond will be 30/360.

Reset Dates:

   As set forth in “Designated Maturity” above

Compounding:

   Inapplicable

 

Page 11



--------------------------------------------------------------------------------

Counterparty Second Floating Amounts:

   Second Floating Amount Payer:    Counterparty Second Floating Amount:   

In relation to any Second Floating Rate Payer Payment Date, the product of
(a) the Second Floating Rate Payer Calculation Amount for the related Second
Floating Rate Payer Calculation Period multiplied by (b) the Spread multiplied
by (c) the Floating Rate Day Count Fraction.

 

No Second Floating Amount shall be payable, and no amount shall be payable under
Clause 4(c), on any date occurring on or after the designation of an Early
Termination Date pursuant to Section 6(a) of the Master Agreement by reason of
an Event of Default under Section 5(a)(i) or 5(a)(vii) of the Master Agreement
in relation to Citibank as the Defaulting Party.

Second Floating Rate Payer Calculation Amount:    In relation to any Second
Floating Rate Payer Calculation Period, the excess, if any, of (a) the Minimum
Portfolio Notional Amount over (b) the Utilization Amount for such Second
Floating Rate Payer Calculation Period. Second Floating Rate Payer Calculation
Period:    Each Monthly Period; provided that (a) the initial Second Floating
Rate Payer Calculation Period shall begin on the last day of the Ramp-Up Period
and (b) the final Second Floating Rate Payer Calculation Period shall end on the
last Second Floating Rate Payer Payment Date. Second Floating Rate Payer Payment
Dates:    The fifth Business Day following the last day of each Monthly Period;
provided that (a) the initial Second Floating Rate Payer Payment Date will be
the first such Business Day after the last day of the Ramp-Up Period and (b) the
final Second Floating Rate Payer Payment Date will be the Scheduled Termination
Date (whether or not the Termination Date occurs prior to the final Second
Floating Rate Payer Payment Date). Spread:   

(a) During the Ramp-Up Period, 0% and

 

(b) thereafter, 1.30%.

Floating Rate Day Count Fraction:    Actual/360. Compounding:    Inapplicable

 

Page 12



--------------------------------------------------------------------------------

Counterparty Third Floating Amounts

   Third Floating Amount Payer:    Counterparty Third Floating Amount:   

In relation to any Third Floating Rate Payer Payment Date, the product of
(a) the Third Floating Rate Payer Calculation Amount for the related Third
Floating Rate Payer Calculation Period multiplied by (b) the Spread multiplied
by (c) the Floating Rate Day Count Fraction.

 

No Third Floating Amount shall be payable, and no amount shall be payable under
Clause 4(c), on any date occurring on or after the designation of an Early
Termination Date pursuant to Section 6(a) of the Master Agreement by reason of
an Event of Default under Section 5(a)(i) or 5(a)(vii) of the Master Agreement
in relation to Citibank as the Defaulting Party.

Third Floating Rate Payer Calculation Amount:    In relation to any Third
Floating Rate Payer Calculation Period, the excess, if any, of (a) the Maximum
Portfolio Notional Amount over (b) the Utilization Amount for such Third
Floating Rate Payer Calculation Period. Third Floating Rate Payer Calculation
Period:    Each Monthly Period; provided that (a) the initial Third Floating
Rate Payer Calculation Period shall begin on the last day of the Ramp-Up Period
and (b) the final Third Floating Rate Payer Calculation Period shall end on the
last Third Floating Rate Payer Payment Date. Third Floating Rate Payer Payment
Dates:    The fifth Business Day following the last day of each Monthly Period;
provided that (a) the initial Third Floating Rate Payer Payment Date will be the
first such Business Day after the last day of the Ramp-Up Period and (b) the
final Third Floating Rate Payer Payment Date will be the Scheduled Termination
Date (whether or not the Termination Date occurs prior to the final Third
Floating Rate Payer Payment Date). Spread:   

(a) During the Ramp-Up Period, 0% and

 

(b) thereafter, 0.15%.

Floating Rate Day Count Fraction:    Actual/360.

 

Page 13



--------------------------------------------------------------------------------

Compounding:    Inapplicable Counterparty Fourth Floating Amounts:    Fourth
Floating Amount Payer:    Counterparty Fourth Floating Amount:    Each Expense
or Other Payment. Fourth Floating Rate Payer Payment Dates:    In relation to
any Transaction, (a) the fifth Business Day following the last day of each
Monthly Period, beginning with the first such Business Day after the Obligation
Settlement Date for such Transaction, (b) the related Obligation Termination
Date and (c) after the related Obligation Termination Date, the fifth Business
Day after notice of a Fourth Floating Amount from Citibank to Counterparty;
provided that, prior to the fifth Business Day after the related Obligation
Termination Date, if Counterparty has received fewer than five Business Days’
notice from Citibank that such Fourth Floating Amount is due and payable, such
Fourth Floating Rate Payer Payment Date shall be the fifth Business Day
following the last day of the next succeeding Monthly Period. The obligation of
Counterparty to pay Fourth Floating Amounts in respect of any Transaction shall
survive the related Obligation Termination Date. Counterparty Fifth Floating
Amounts:    Fifth Floating Amount Payer:    Counterparty Fifth Floating Amount:
   In relation to any Terminated Obligation or Repaid Obligation, Capital
Depreciation, if any. Fifth Floating Rate Payer Payment Dates:    Each Total
Return Payment Date. Payments by Citibank:    Citibank Fixed Amounts:    Fixed
Amount Payer:    Citibank Fixed Amount:    In relation to any Transaction, the
Interest and Fee Amount with respect to such Transaction for the related Fixed
Amount Payer Payment Date.

 

Page 14



--------------------------------------------------------------------------------

Fixed Amount Payer Calculation Periods:    In relation to each Reference
Obligation in the Reference Portfolio, each period from and including any date
upon which a payment of interest is made on such Reference Obligation to but
excluding the next such date; provided that (a) the initial Fixed Amount Payer
Calculation Period shall commence on and include the Obligation Settlement Date
for such Reference Obligation and (b) the final Fixed Amount Payer Calculation
Period shall end on, but exclude, the related Obligation Termination Date. Fixed
Amount Payer Payment Dates:   

(a) In relation to any Transaction (other than in relation to any Terminated
Obligation or Repaid Obligation), the fifth Business Day following the last day
of any Monthly Period during which any payment of interest is made on the
related Reference Obligation, commencing with the first such date after the
Obligation Settlement Date for such Transaction and ending with the last such
date occurring prior to the related Obligation Termination Date; and

 

(b) In relation to any Terminated Obligation or Repaid Obligation, the related
Total Return Payment Date.

Citibank Floating Amounts:    Floating Amount Payer:    Citibank Floating
Amount:    In relation to any Terminated Obligation or Repaid Obligation,
Capital Appreciation, if any. Floating Rate Payer Payment Dates:    Each Total
Return Payment Date.

3. REFERENCE OBLIGATION REMOVAL; ACCELERATED TERMINATION.

Reference Obligation Removal

(a) A Transaction may be terminated in whole by either party (or in part by
Counterparty) in accordance with this Clause 3 by the giving of notice (an
“Accelerated Termination Notice”) to the other party (each such termination, an
“Accelerated Termination”).

 

Page 15



--------------------------------------------------------------------------------

(i) Counterparty shall be entitled to terminate any Transaction or any portion
thereof by delivering an Accelerated Termination Notice to Citibank that is
given (i) on the proposed Termination Trade Date and (ii) no more than 30 days,
and no fewer than 10 days (or, in the case of a Transaction relating to a Bond,
three Business Days), prior to the proposed Termination Settlement Date;
provided that (x) the Portfolio Criteria set forth in Annex II would be
satisfied on the proposed Termination Trade Date (after giving effect to such
termination) and (y) the Net Collateral Value Percentage would be greater than
or equal to the Termination Threshold (in each case, after giving effect to such
termination). The Accelerated Termination Notice shall specify the Reference
Obligation that is the subject of such Accelerated Termination, the amount of
the Terminated Obligation, the proposed Termination Trade Date and the proposed
Termination Settlement Date.

 

(ii) Following the occurrence of a Credit Event (as determined by the
Calculation Agent) with respect to the related Reference Entity (including any
guarantor or other obligor referred to in the definition thereof), Citibank
shall, at any time after the Obligation Trade Date for the Reference Obligation,
be entitled to terminate the related Transaction by delivering an Accelerated
Termination Notice to Counterparty that is given (i) on the Termination Trade
Date and (ii) no fewer than 10 days (or, in the case of a Transaction relating
to a Bond, three Business Days) prior to the proposed Termination Settlement
Date. The Accelerated Termination Notice shall specify the Reference Obligation
that is the subject of such Accelerated Termination, the amount of the
Terminated Obligation, the Termination Trade Date and the Termination Settlement
Date.

 

(iii) If Counterparty fails to make, when due, any Transfer required under
Clause 9 to be made by Counterparty and Citibank gives notice of such failure to
Counterparty, then Citibank shall be entitled to terminate each Transaction that
is the subject of this Confirmation by delivering an Accelerated Termination
Notice to Counterparty that is given, as to any Terminated Obligation, (i) on
the Termination Trade Date and (ii) no fewer than 10 days (or, in the case of a
Transaction relating to a Bond, three Business Days) prior to the proposed
Termination Settlement Date. The Accelerated Termination Notice shall specify,
as to each Terminated Obligation, the Reference Obligation that is the subject
of such Accelerated Termination, the amount of the Terminated Obligation, the
Termination Trade Date and the Termination Settlement Date.

Elective Termination by Citibank due to Portfolio Non-Compliance

(b) If (i) the Reference Portfolio fails to satisfy the Portfolio Criteria at
any time or (ii) any Reference Obligation fails to satisfy the Obligation
Criteria at any time, then Citibank may notify Counterparty in writing of such
non-compliance. If Counterparty fails to correct such non-compliance within 30
days following the delivery of such notice (any such failure to correct such
non-compliance, a “Portfolio Non-Compliance”), Citibank will then have the right
but not the obligation to terminate each Transaction that is the subject of this
Confirmation. Citibank can exercise this termination right with respect to each
Terminated Obligation by delivering an Accelerated Termination Notice to
Counterparty that is given, as to any Terminated Obligation, (i) on the
Termination Trade Date and (ii) no fewer than 10 days (or, in the case of a
Transaction relating to a Bond, three Business Days) prior to the Termination
Settlement Date for the related Terminated Obligation. The Accelerated
Termination Notice shall, with respect to any Reference Obligation that is the
subject of such Accelerated Termination, specify such Reference Obligation, the
amount of the Terminated Obligation, the Termination Trade Date and the
Termination Settlement Date.

 

Page 16



--------------------------------------------------------------------------------

Early Termination by Citibank with respect to Citibank Call Date

(c) Citibank will have the right, but not the obligation, to terminate any
Transaction that is the subject of this Confirmation or any portion thereof,
effective on any Business Day occurring on or after the two-year anniversary of
the Effective Date (the “Citibank Call Date”). Citibank can exercise this
termination right with respect to any Terminated Obligation by delivering an
Accelerated Termination Notice to Counterparty that is given no fewer than 10
days prior to the proposed Termination Trade Date specified in the related
Accelerated Termination Notice. The Accelerated Termination Notice shall specify
the Reference Obligation that is the subject of such Accelerated Termination,
the amount of the Terminated Obligation, the proposed Termination Trade Date and
the proposed Termination Settlement Date. If Citibank does not exercise its
right to terminate a Transaction that is the subject of this Confirmation on or
before the date occurring 10 days prior to the Citibank Call Date, then Citibank
will have the right, but not the obligation, to propose, by notice to
Counterparty, to amend and restate one or more material terms of such
Transaction, including, without limitation, the Spread, the Independent Amount
Percentage and the application of the Obligation Criteria and Portfolio Criteria
to such Transaction. If Citibank provides a notice to Counterparty proposing to
amend and restate one or more material terms of a Transaction as provided above
and Counterparty does not agree in writing to such amended and restated terms
within 10 Business Days after Citibank provides such notice to Counterparty,
such Transaction shall terminate, and the Termination Trade Date shall be such
tenth Business Day. In the event of any such termination, Citibank shall deliver
an Accelerated Termination Notice to Counterparty, which shall specify the
Reference Obligation that is the subject of such Accelerated Termination, the
amount of the Terminated Obligation, the proposed Termination Trade Date and the
proposed Termination Settlement Date. Even if a Termination Trade Date has been
designated with respect to a Transaction or portion thereof pursuant to this
Clause 3(c), such designation will not prevent Citibank or Counterparty from
subsequently designating an earlier Termination Trade Date to the extent
Citibank or Counterparty, as the case may be, is entitled to designate such
earlier Termination Trade Date pursuant to this Confirmation. Notwithstanding
anything in this Confirmation to the contrary:

 

(i) if Citibank elects to exercise its termination right under this Clause 3(c)
with respect to all Transactions that are then the subject of this Confirmation,
then each reference to the term “Scheduled Termination Date” in Clauses 4 (other
than Clause 4(c)) and 5 and in the definitions of “Ramp-Down Period” and
“Termination Trade Date” will instead be a reference to the date 30 days after
the Termination Trade Date specified in such notice; and

 

(ii) whether or not Citibank elects to exercise its termination right under this
Clause 3(c), each reference to the term “Scheduled Termination Date” in the
definitions of “Second Floating Rate Payer Payment Date” and “Third Floating
Rate Payer Payment Date” (and in the provisions of Clause 4(c) dealing with the
payment of the discounted present value of Second Floating Amounts and Third
Floating Amounts) will be a reference to the Citibank Call Date.

Designation of Early Termination Date

(d) In the event that an Early Termination Date is designated by either party
pursuant to Section 6(a) or 6(b) of the Master Agreement, then, with respect to
the Transactions to which this Confirmation relates, (i) the “Final Price” in
relation to each Reference Obligation (as if each Reference Obligation were a
“Terminated Obligation”) shall be determined pursuant to Clause 4(a) or 4(b), as
applicable, (ii) such Early Termination Date shall be the “Termination Trade
Date” with respect to each Reference Obligation (as if each Reference Obligation
were a “Terminated Obligation”), (iii) each amount that becomes payable by
reason of the occurrence of the Termination Trade Date shall be an “Unpaid
Amount” and (iv) the foregoing shall not limit the effect of Clause 4(c).

 

Page 17



--------------------------------------------------------------------------------

Effect of Termination

(e) With respect to any Transaction terminated in whole pursuant to this
Clause 3, (i) as of the relevant Termination Trade Date the Reference Amount,
for all purposes hereof other than calculating Rate Payments, shall be reduced
to zero (and, in the case of a Committed Obligation, the Outstanding Principal
Amount thereof shall be reduced to zero) and (ii) as of the relevant Termination
Settlement Date the Reference Amount, for purposes of calculating Rate Payments,
shall be reduced to zero (and, in the case of a Committed Obligation, the
Outstanding Principal Amount thereof shall be reduced to zero). With respect to
any Transaction terminated in part pursuant to this Clause 3, (i) as of the
relevant Termination Trade Date the Reference Amount, for all purposes hereof
other than calculating Rate Payments, shall be reduced by the amount of the
reduction of the Reference Amount specified in the Accelerated Termination
Notice (and, in the case of a Committed Obligation, the Outstanding Principal
Amount shall be reduced by an amount equal to the product of the Outstanding
Principal Amount in effect immediately prior to such reduction multiplied by the
amount of the reduction of the Reference Amount divided by the Reference Amount
in effect immediately prior to such reduction) and (ii) as of the relevant
Termination Settlement Date the Reference Amount, for purposes of calculating
Rate Payments, shall be reduced by the amount of the reduction of the Reference
Amount specified in the Accelerated Termination Notice (and, in the case of a
Committed Obligation, the Outstanding Principal Amount shall be reduced by an
amount equal to the product of the Outstanding Principal Amount in effect
immediately prior to such reduction multiplied by the amount of the reduction of
the Reference Amount divided by the Reference Amount in effect immediately prior
to such reduction). No later than one Business Day after any Termination Trade
Date (other than the Termination Trade Date in respect of the Termination Date),
Citibank shall prepare and deliver to Counterparty a revised Annex I reflecting
the Reference Portfolio as of such Termination Trade Date.

4. FINAL PRICE DETERMINATION

Following the termination of any Transaction in whole or in part pursuant to
Clause 3 or by reason of the occurrence of the Scheduled Termination Date (other
than in connection with a Repayment), the Final Price in relation to the
relevant Terminated Obligation will be determined in accordance with this
Clause 4.

Determination by Counterparty

(a) In order to determine the Final Price in relation to any Terminated
Obligation then held by or on behalf of Citibank as a hedge for the related
Transaction, Counterparty may arrange for the sale of such Terminated Obligation
by giving notice of such sale to Citibank; provided that Counterparty shall have
no right to arrange a sale of a Terminated Obligation pursuant to this
Clause 4(a) in connection with the termination of a Transaction: (i) in the case
of a termination pursuant to Clause 3(a)(iii) or 3(b); (ii) in the case of a
termination pursuant to Clause 3(d) in connection with an Early Termination Date
designated by reason of an Event of Default as to which Counterparty is the
Defaulting Party or a Credit Event Upon Merger or Additional Termination Event
as to which Counterparty is the Affected Party; or (iii) if the Net Collateral
Value Percentage would be less than or equal to the Termination Threshold (in
each case, after giving effect to such termination). Such notice must be given
at least three Business Days prior to the related Termination Settlement Date in
the case of any Terminated Obligation and at least 30 days prior to the
Scheduled Termination Date if all Transactions are to be terminated in
connection with the Scheduled Termination Date. Any sale (i) must be to (x) an
Approved Buyer or (y) another buyer approved in advance of the Termination Trade
Date by Citibank and (ii) must be scheduled to occur no later than the date
customary for settlement, substantially in accordance with the then-current
market practice in the principal market for such Terminated Obligation (as
determined by the Calculation Agent), following the Termination Trade Date and
on or prior to the Scheduled Termination Date if all Transactions are to be

 

Page 18



--------------------------------------------------------------------------------

terminated in connection with the Scheduled Termination Date. If Counterparty so
arranges any sale, the net cash proceeds received from the sale of any
Terminated Obligation, net of the related Costs of Assignment and adjusted by
any Delay Compensation as provided in Clause 6(b), shall be the “Final Price” in
relation to that Terminated Obligation.

Determination by Calculation Agent

(b) If the Final Price in relation to any Terminated Obligation is not
determined according to Clause 4(a), the Calculation Agent shall attempt to
obtain Firm Bids for such Terminated Obligation with respect to the applicable
Termination Trade Date from three or more Dealers. The Calculation Agent will
give Counterparty notice of its intention to obtain Firm Bids pursuant to this
Clause 4(b) (such notice to be given telephonically and via electronic mail) not
later than two hours prior to the bid submission deadline specified below. By
notice to Citibank not later than 30 minutes prior to the bid submission
deadline specified below, Counterparty may, but shall not be obligated to,
designate (i) an Approved Buyer or (ii) other Dealer of credit standing
acceptable to Citibank in the exercise of its reasonable discretion to provide a
Firm Bid (and the Calculation Agent will seek a Firm Bid from such Approved
Buyer or other Dealer if so designated by Counterparty on a timely basis);
provided that any such Firm Bid shall be to purchase the entire Reference Amount
of each Terminated Obligation at such time. A “Firm Bid” shall be a good and
irrevocable bid for value, to purchase all or a portion of the applicable
Terminated Obligation, expressed as a percentage of the Outstanding Principal
Amount and exclusive of accrued interest, for scheduled settlement substantially
in accordance with the then-current market practice in the principal market for
such Terminated Obligation, as determined by the Calculation Agent, submitted by
a Dealer as of 11 a.m. New York time or as soon as practicable thereafter. If
there is more than one Terminated Obligation at any time, then the Calculation
Agent may in its sole discretion obtain Firm Bids with respect to each separate
Terminated Obligation or any group or groups of such Terminated Obligations.

If the Calculation Agent is unable to obtain from Dealers at least one Firm Bid
or combination of Firm Bids for all of the Reference Amount of any Terminated
Obligation with respect to the relevant Termination Trade Date, the Calculation
Agent will attempt to obtain a Firm Bid or combination of Firm Bids for all of
the Reference Amount of such Terminated Obligation from three or more Dealers
until the earlier of (i) the second Business Day (inclusive) following such
Termination Trade Date and (ii) the date a Firm Bid or combination of Firm Bids
is obtained for all of the Reference Amount of such Terminated Obligation.

If the Calculation Agent is able to obtain at least one Firm Bid or combination
of Firm Bids for all of the Reference Amount of any Terminated Obligation, the
Final Price in relation to such Terminated Obligation shall be determined by
reference to such Firm Bid or Firm Bids. If no Firm Bids are obtained on or
before such second Business Day for all or a portion of the applicable
Terminated Obligation, the Final Price shall be deemed to be zero with respect
to such Terminated Obligation (or portion thereof) for which no Firm Bid was
obtained. The Calculation Agent will conduct the bid process in accordance with
the procedures set forth in this Clause 4(b) and otherwise in a commercially
reasonable manner.

Notwithstanding anything to the contrary herein,

 

(i) the Calculation Agent shall be entitled to disregard any Firm Bid submitted
by a Dealer if, in the Calculation Agent’s commercially reasonable judgment,
(x) such Dealer may be ineligible to accept assignment or transfer of the
related Terminated Obligation or portion thereof, as applicable, substantially
in accordance with the then-current market practice in the principal market for
the Terminated Obligation, as determined by the Calculation Agent, or (y) such
Dealer would not, through the exercise of its commercially reasonable efforts,
be able to obtain any consent required under any agreement or instrument
governing or otherwise relating to the related Terminated Obligation to the
assignment or transfer of the related Terminated Obligation or portion thereof,
as applicable, to it; and

 

Page 19



--------------------------------------------------------------------------------

(ii) if the Calculation Agent determines that the highest Firm Bid obtained in
connection with any Termination Trade Date is not bona fide, including, without
limitation, due to (x) the insolvency of the bidder, (y) the inability, failure
or refusal of the bidder to settle the purchase of the related Terminated
Obligation or portion thereof, as applicable, or otherwise settle transactions
in the relevant market or perform its obligations generally or (z) the
Calculation Agent provides notice to Counterparty specifying its other
reasonable grounds for insecurity concerning the bidder’s ability to settle the
purchase of the related Terminated Obligation or portion thereof, as applicable,

that Firm Bid shall be disregarded and the Calculation Agent shall designate a
new Termination Trade Date; provided that the Calculation Agent shall designate
a new Termination Trade Date pursuant to this paragraph only once. If the
highest Firm Bid for any portion of the related Terminated Obligation determined
in connection with the second Termination Trade Date is disregarded pursuant to
this paragraph, the Calculation Agent shall have no obligation to obtain further
bids, and the applicable “Final Price” in relation to the portion which was so
disregarded shall be deemed to be zero.

If Citibank transfers, or causes the transfer of, the Terminated Obligation to
the Dealer or Dealers providing the highest Firm Bid or combination of Firm
Bids, the net cash proceeds received from the sale of such Terminated Obligation
(which sale shall be scheduled to settle substantially in accordance with the
then-current market practice in the principal market for the related Reference
Obligation as determined by the Calculation Agent), net of the related Costs of
Assignment and adjusted by any Delay Compensation as provided in Clause 6(b),
shall be the “Final Price” in relation to that Terminated Obligation (or the
portion thereof that is sold).

If Citibank determines, in its sole discretion, not to sell or cause the sale of
any portion of any Terminated Obligation to the entity or entities providing the
highest Firm Bid or combination of Firm Bids, the “Final Price” in relation to
such unsold portion shall be equal to the greater of (a) zero and (b) the sum of
(i) the Outstanding Principal Amount of such Terminated Obligation as of the
Termination Trade Date multiplied by the highest Firm Bid or combination of Firm
Bids for all of the Reference Amount of such Terminated Obligation minus
(ii) the product of (x) the excess, if any, of the Commitment Amount of such
Terminated Obligation as of the Termination Trade Date over the Outstanding
Principal Amount of such Terminated Obligation as of the Termination Trade Date
multiplied by (y) 100% minus the highest Firm Bid or combination of Firm Bids
for all of the Reference Amount of such Terminated Obligation. The Calculation
Agent may perform any of its duties under this Clause 4(b) through any Affiliate
designated by it, but no such designation shall relieve the Calculation Agent of
its duties under this Clause 4(b).

Early Termination of Facility

(c) For the avoidance of doubt, if the Termination Date occurs prior to the
Scheduled Termination Date, each Counterparty Second Floating Amount shall
continue to be payable by Counterparty on each subsequent Second Floating Amount
and Counterparty Third Floating Rate Payer Payment Date occurring on or prior to
the Scheduled Termination Date; provided that, if either party shall so specify
in writing to the other party prior to any final Termination Trade Date, then on
such final Termination Trade Date (i) the obligation of Counterparty to continue
to pay each Counterparty Second Floating Amount on each subsequent Second
Floating Rate Payer Payment Date, and to pay and each Counterparty Third
Floating Amount on each subsequent Third Floating Rate Payer Payment Date,
occurring on or prior to

 

Page 20



--------------------------------------------------------------------------------

the Scheduled Termination Date shall terminate and be replaced by the obligation
in the following clause and (ii) Counterparty shall pay to Citibank an amount
equal to the present value (as calculated by the Calculation Agent with
discounting on a continuous basis) of each Counterparty Second Floating Amount
and payable (without regard to the termination of such obligation under the
foregoing clause) on each subsequent Second Floating Rate Payer Payment Date
occurring on or prior to the Scheduled Termination Date and (ii) each
Counterparty Third Floating Amount and payable (without regard to the
termination of such obligation under the foregoing clause) on each subsequent
Third Floating Rate Payer Payment Date occurring on or prior to the Scheduled
Termination Date, discounted to such final Termination Trade Date at a discount
rate per annum equal to the Discount Rate. For this purpose, (i) the Minimum
Portfolio Notional Amount shall be 70% of the Maximum Notional Amount and
(ii) the “Discount Rate” means the zero coupon swap rate (as determined by the
Calculation Agent) implied by the fixed rate offered to be paid by Citibank
under a fixed for floating interest rate swap transaction with a remaining Term
equal to the period from such final Termination Trade Date to the Scheduled
Termination Date in exchange for the receipt of payments indexed to
USD-LIBOR-BBA.

5. REPAYMENT.

If all or a portion of the Reference Amount of any Reference Obligation is
repaid or otherwise reduced (in the case of a Committed Obligation, only if the
Reference Amount thereof is permanently reduced) (including, without limitation,
through any exercise of any right of set-off, reduction, or counterclaim that
results in the satisfaction of the obligations of such Reference Entity to pay
any principal owing in respect of such Reference Obligation) on or prior to the
Scheduled Termination Date (the amount of such repayment or other reduction, a
“Repayment”; the portion of the related Reference Obligation so repaid or
otherwise reduced, a “Repaid Obligation”; and the date of such Repayment, the
“Repayment Date”):

 

(a) the Total Return Payment Date with respect to the Repaid Obligation will be
the fifth Business Day next succeeding the last day of the Monthly Period in
which the Repayment Date occurred;

 

(b) as of the related Repayment Date, the Reference Amount of such Reference
Obligation shall be decreased by an amount equal to the principal amount of the
Repaid Obligation; and

 

(c) the related Final Price of the Repaid Obligation shall be (i) in the case of
a Committed Obligation, the portion of the Reference Amount that is permanently
reduced on such Repayment Date and (ii) in the case of a Term Obligation, the
amount of principal and premium in respect of principal paid by such Reference
Entity on the Repaid Obligation to holders thereof on such Repayment Date. No
later than one Business Day after any Repayment Date, Citibank shall prepare and
deliver to Counterparty a revised Annex I reflecting the Reference Portfolio as
of such Repayment Date.

6. ADJUSTMENTS.

(a) If any Reference Obligation or any portion thereof is irreversibly converted
or exchanged into or for any securities, obligations, cash or other assets or
property (“Exchange Consideration”), thereafter such Exchange Consideration will
constitute such Reference Obligation or portion thereof, and the Calculation
Agent shall adjust the terms of any Transaction relating to such Reference
Obligation as the Calculation Agent determines appropriate to preserve the
theoretical value of such Transaction to the parties immediately prior to such
exchange or, if such exchange results in a change in value, the proportionate
post-exchange value, and determine the effective date of such adjustments.

 

Page 21



--------------------------------------------------------------------------------

(b) Delay Compensation (as defined below) shall result in an adjustment (i) as
contemplated by the definition of “Interest and Fee Amount” in connection with
the establishment by the Citibank Holder of a related hedge in respect of a
Transaction, if the actual settlement of the purchase of the related hedge
occurs after the date scheduled for the settlement of such purchase and (ii) of
a Final Price with respect to a Terminated Obligation in connection with the
termination by the Citibank Holder of a related hedge, if the actual settlement
of the sale of the related hedge occurs after the date scheduled for the
settlement of such sale; provided that Delay Compensation shall be payable in
connection with any such termination only to the extent the related Final Price
does not already reflect such adjustment for Delay Compensation, as determined
by the Calculation Agent. “Delay Compensation” shall accrue (x) in the case of
clause (i) above, from and including the date scheduled for the settlement of
the purchase effected to establish the related hedge to but excluding the actual
settlement of such purchase (and, during such period, (A) the Counterparty First
Floating Amount shall be calculated by reference to the Spread and not the
Floating Rate Option and (B) Interest and Fee Amounts will be determined without
regard to payments in respect of the interest rate index used in the Reference
Obligation Credit Agreement to calculate interest payments in respect of the
related Reference Obligation and in effect during such period) and (y) in the
case of clause (ii) above, from and including the date scheduled for the sale
effected to terminate the related hedge to but excluding the actual settlement
of such sale (and, during such period, (A) the Counterparty First Floating
Amount shall be calculated by reference to the Floating Rate Option and not the
Spread and (B) Interest and Fee Amounts shall be reduced by interest accrued
during such period in excess of the interest rate index used in the Reference
Obligation Credit Agreement to calculate interest payments in respect of the
related Reference Obligation and in effect during such period). In connection
with any adjustment by reason of Delay Compensation, (i) any initial Payment
Date in this Confirmation determined by reference to the “Obligation Settlement
Date” shall be determined as if the Obligation Settlement Date were the actual
settlement of the purchase of the related hedge and (ii) any final Payment Date
in this Confirmation determined by reference to the “Termination Settlement
Date” shall be determined as if the Termination Settlement Date were the actual
settlement of the termination of the related hedge.

(c) If (i) Citibank elects to establish a hedge as a result of the addition or
increase in the Reference Amount of any Reference Obligation that is the subject
of a Transaction and (ii) the Citibank Holder is unable after using commercially
reasonable efforts to effect the settlement of such hedge, then, by notice to
Counterparty, Citibank may in its sole discretion, specify that such addition or
increase in the Reference Amount of such Reference Obligation will not be
effective.

7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

(a) Each party hereby agrees as follows, so long as either party has or may have
any obligation under any Transaction:

 

(i) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into such Transaction and as to whether such
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into such Transaction; it being understood that
information and explanations related to the terms and conditions of such
Transaction shall not be considered investment advice or a recommendation to
enter into such Transaction. It has not received from the other party any
assurance or guarantee as to the expected results of such Transaction;

 

(ii) Evaluation and Understanding. It is capable of evaluating and understanding
(on its own behalf or through independent professional advice), and understands
and accepts, the terms, conditions and risks of such Transaction. It is also
capable of assuming, and assumes, the financial and other risks of such
Transaction;

 

Page 22



--------------------------------------------------------------------------------

(iii) Status of Parties. The other party is not acting as a fiduciary or an
advisor for it in respect of such Transaction; and

 

(iv) Reliance on its Own Advisors. Without limiting the generality of the
foregoing, in making its decision to enter into, and thereafter to maintain,
administer or terminate, such Transaction, it will not rely on any communication
from the other party as, and it has not received any representation or other
communication from the other party constituting, legal, accounting, business or
tax advice, and it will consult its own legal, accounting, business and tax
advisors concerning the consequences of such Transaction.

(b) Each party acknowledges and agrees that, so long as either party has or may
have any obligation under any Transaction:

 

(i) such Transaction does not create any direct or indirect obligation of any
Reference Entity or any direct or indirect participation in any Reference
Obligation or any other obligation of any Reference Entity;

 

(ii) each party and its Affiliates may deal in any Reference Obligation and may
accept deposits from, make loans or otherwise extend credit to, and generally
engage in any kind of commercial or investment banking or other business with
any Reference Entity, any Affiliate of any Reference Entity, any other person or
entity having obligations relating to any Reference Entity and may act with
respect to such business in the same manner as if such Transaction did not exist
and may originate, purchase, sell, hold or trade, and may exercise consensual or
remedial rights in respect of, obligations, securities or other financial
instruments of, issued by or linked to any Reference Entity, regardless of
whether any such action might have an adverse effect on such Reference Entity,
the value of the related Reference Obligation or the position of the other party
to such Transaction or otherwise;

 

(iii) except as provided in Clause 7(d)(iv), each party and its Affiliates and
the Calculation Agent may, whether by virtue of the types of relationships
described herein or otherwise, at the date hereof or at any time hereafter, be
in possession of information regarding any Reference Entity or any Affiliate of
any Reference Entity that is or may be material in the context of such
Transaction and that may or may not be publicly available or known to the other
party. In addition, except as provided in Clause 7(b)(vii), this Confirmation
does not create any obligation on the part of such party and its Affiliates to
disclose to the other party any such relationship or information (whether or not
confidential);

 

(iv) neither Citibank nor any of its Affiliates shall be under any obligation to
hedge such Transaction or to own or hold any Reference Obligation as a result of
such Transaction, and Citibank and its Affiliates may establish, maintain,
modify, terminate or re-establish any hedge position or any methodology for
hedging at any time without regard to Counterparty. Counterparty acknowledges
and agrees that it is not relying on any representation, warranty or statement
by Citibank or any of its Affiliates as to whether, at what times, in what
manner or by what method Citibank or any of its Affiliates may engage in any
hedging activities;

 

(v)

notwithstanding any other provision in this Confirmation or any other document,
Citibank and Counterparty (and each employee, representative, or other agent of
Citibank or Counterparty) may each disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of the
transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to them relating to such U.S. tax treatment and U.S.
tax structure (as those terms are used in Treasury Regulations under Sections
6011, 6111 and 6112 of the U.S.

 

Page 23



--------------------------------------------------------------------------------

  Internal Revenue Code of 1986, as amended (the “Code”)), other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws. To the extent not inconsistent with the
previous sentence, Citibank and Counterparty will each keep confidential (except
as required by law) all information unless the other party has consented in
writing to the disclosure of such information;

 

(vi) if Citibank chooses to hold a Reference Obligation as a result of any
Transaction, Citibank shall hold such Reference Obligation directly or through
an Affiliate (the “Citibank Holder”). The Citibank Holder may deal with such
Reference Obligation as if the related Transaction did not exist, provided that,
so long as the Citibank Holder remains the lender of record with respect to such
Reference Obligation, upon any occasion permitting the Citibank Holder to
exercise any right in relation to such Reference Obligation to give or withhold
consent (an “Election”) to an action proposed to be taken (or to be refrained
from being taken), the Citibank Holder shall, insofar as permitted under
(x) applicable laws, rules and regulations and (y) each provision of any
agreement or instrument evidencing or governing such Reference Obligation (and,
in the case of any participation interest, governing such participation
interest), give its consent to the action proposed to be taken (or to be
refrained from being taken), unless (A) Counterparty, by timely notice to
Citibank, requests (a “Counterparty Election Request”) that the Citibank Holder
withhold such consent and (B) the Citibank Holder, in its sole discretion,
elects to withhold such consent in accordance with the Counterparty Election
Request. Notwithstanding the foregoing: (1) the Citibank Holder shall have no
obligation to respond to, or consult with Counterparty in relation to, a
Counterparty Election Request (failure to respond to a Counterparty Election
Request being deemed a denial); (2) the Citibank Holder shall have no other
duties or obligations to Counterparty of any nature with respect to any Election
or any Counterparty Election Request; (3) the Citibank Holder shall not be
liable to Counterparty or any of its Affiliates for the consequences of any
consent given or withheld by the Citibank Holder in connection with such
Reference Obligation (whether or not pursuant to a Counterparty Election
Request); and (4) if the Citibank Holder elects in its sole discretion to
withhold its consent in accordance with a Counterparty Election Request, the
Citibank Holder may subsequently determine to give such consent at any time
without notice to Counterparty; and

 

(vii) in connection with each Reference Obligation that is held by a Citibank
Holder as a result of any Transaction, the Citibank Holder will promptly (and in
any event within one Business Day after receipt) deliver or cause to be
delivered to Counterparty the following information and documentation, in each
case, to the extent actually received by the Citibank Holder from the Reference
Entity or its agents under the related Reference Obligation Credit Agreement:
all notices of any borrowings, prepayments and interest rate settings, all
amendments, waivers and other modifications (whether final or proposed) in
relation to the terms of the Reference Obligation; and all notices given by the
Reference Entity to the lenders or their agent or by the lenders or their agent
to the Reference Entity in relation to the exercise of remedies.

(c) Each of the parties hereby represents that, on each date on which a
Transaction is entered into hereunder:

 

(i) it is entering into such Transaction for investment, financial
intermediation, hedging or other commercial purposes;

 

(ii) (x) it is an “eligible contract participant” as defined in the U.S.
Commodity Exchange Act, as amended (the “CEA”), (y) the Master Agreement and
each Transaction are subject to individual negotiation by each party, and
(z) neither the Master Agreement nor any Transaction will be executed or traded
on a “trading facility” within the meaning given to such term in the CEA;

 

Page 24



--------------------------------------------------------------------------------

(iii) such Transaction is intended to be a “security-based swap” subject to
regulation by the Securities and Exchange Commission; and

 

(iv) in the case of Citibank, it is a “security-based swap dealer” for purposes
of Title VII of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, as amended, and the rules and regulations of the Securities and Exchange
Commission thereunder.

(d) Counterparty hereby represents to Citibank that:

 

(i) its financial condition is such that it has no need for liquidity with
respect to its investment in any Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness. Its investments in and liabilities in respect of any Transaction,
which it understands is not readily marketable, are not disproportionate to its
net worth, and it is able to bear any loss in connection with any Transaction,
including the loss of its entire investment in such Transaction;

 

(ii) it understands that no obligations of Citibank to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Citibank or any governmental agency;

 

(iii) it is not an Affiliate of any Reference Entity;

 

(iv) as of (x) the relevant Obligation Trade Date and (y) any date on which a
sale is effected pursuant to Clause 4(a) or on which the Calculation Agent
solicits Firm Bids pursuant to Clause 4(b), neither Counterparty nor any of its
Affiliates, whether by virtue of the types of relationships described herein or
otherwise, is on such date in possession of information regarding any related
Reference Entity or any Affiliate of such Reference Entity that is or may be
material in the context of such Transaction or the purchase or sale of any
related Reference Obligation unless such information either (x) is publicly
available or (y) has been made available to each registered owner of such
Reference Obligation on a basis that permits such registered owner to disclose
such information to any assignee of or participant (whether on a funded or
unfunded basis) in, or any prospective assignee of or participant (whether on a
funded or unfunded basis) in, any rights or obligations under the related
Reference Obligation Credit Agreement;

 

(v) it has delivered to Citibank on or prior to the date hereof (and it will,
prior to any expiration of any such form previously so delivered, deliver to
Citibank) a United States Internal Revenue Service Form W-9 (or applicable
successor form), properly completed and signed (which representation shall also
be made for purposes of Section 3(f) of the Master Agreement);

 

(vi) it could have received all payments on the Reference Obligation without
U.S. Federal or foreign withholding tax if it owned the Reference Obligation
(which representation shall also be made for purposes of Section 3(f) of the
Master Agreement); and

 

(vii) it is not, for U.S. Federal income tax purposes, a tax-exempt organization
and to the extent it is a pass-through entity for U.S. Federal income tax
purposes, it either has disclosed or will disclose to its tax-exempt investors,
if any, that direct and indirect investments of Counterparty may cause
tax-exempt investors of Counterparty to recognize unrelated business taxable
income.

(e) Except for disclosure authorized pursuant to Clause 7(b)(v), Counterparty
agrees to be bound by the confidentiality provisions of the related Reference
Obligation Credit Agreement with respect to all information and documentation in
relation to a Reference Entity or a Reference Obligation delivered to

 

Page 25



--------------------------------------------------------------------------------

Counterparty hereunder. Counterparty acknowledges that such information may
include material non-public information concerning the Reference Entity or its
securities and agrees to use such information in accordance with applicable law,
including Federal and State securities laws.

(f) Section 2(c)(ii) of the Master Agreement shall not apply to the Transactions
to which this Confirmation relates.

(g) Notwithstanding anything in the Master Agreement to the contrary, Citibank
will not be required to pay any additional amount under Section 2(d)(i) of the
Master Agreement in respect of any deduction or withholding for or on account of
any Tax in relation to any payment under any Transaction that is determined by
reference to interest or fees payable with respect to any Reference Obligation.
If Citibank is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, to make any deduction or
withholding for or on account of any Tax in relation to any payment under any
Transaction that is determined by reference to interest or fees payable with
respect to any Reference Obligation and Citibank does not so deduct or withhold,
then Section 2(d)(ii) of the Master Agreement shall be applicable.

8. ADJUSTMENTS RELATING TO CERTAIN UNPAID OR RESCINDED PAYMENTS.

(a) If (i) Citibank makes any payment to Counterparty as provided under Clause 2
and the corresponding Interest and Fee Amount is not paid (in whole or in part)
when due or (ii) any Interest and Fee Amount in respect of a Reference
Obligation is required to be returned (in whole or in part) by a holder of such
Reference Obligation (including, without limitation, the Citibank Holder) to the
applicable Reference Entity or paid to any other person or entity or is
otherwise rescinded pursuant to any bankruptcy or insolvency law or any other
applicable law, then Counterparty will pay to Citibank, upon request by
Citibank, such amount (or portion thereof) so not paid or so required to be
returned, paid or otherwise rescinded. If such returned, paid or otherwise
rescinded amount is subsequently paid, Citibank shall pay such amount (subject
to Clause 8(c)) to Counterparty within five Business Days after the date of such
subsequent payment.

(b) If, with respect to any Repaid Obligation, the corresponding payment of
principal of the Repaid Obligation is required to be returned (in whole or in
part) by a holder thereof (including, without limitation, the Citibank Holder)
to the applicable Reference Entity or paid to any other person or entity or is
otherwise rescinded pursuant to any bankruptcy or insolvency law or any other
applicable law, then (i) the parties hereto shall be restored severally and
respectively to their former positions hereunder and thereafter all rights and
obligations of the parties hereunder shall continue as though no Repayment had
occurred and (ii) without limiting the generality of the foregoing, if either
party has made a payment to the other party in respect of Capital Appreciation
or Capital Depreciation related to such Repayment as provided under Clause 2,
then the party that received the payment in respect of such Capital Appreciation
or Capital Depreciation, as applicable, shall repay such amount (subject to
Clause 8(c)) to the other party. If such returned, paid or otherwise rescinded
amount is subsequently paid by the related Reference Entity or any such other
person or entity, then the relevant party shall pay the amount of such Capital
Appreciation or Capital Depreciation, as applicable, within five Business Days
after the date of such subsequent payment.

(c) Amounts payable pursuant to this Clause 8 shall be subject to adjustment by
the Calculation Agent, in order to preserve for the parties the intended
economic risks and benefits of the relevant Transaction.

(d) The payment obligations of Citibank and Counterparty pursuant to this
Clause 8 shall survive the termination of all Transactions.

 

Page 26



--------------------------------------------------------------------------------

9. CREDIT SUPPORT.

There shall be an Independent Amount with respect to Counterparty for each
Transaction equal to the Reference Amount for such Reference Obligation
multiplied by the percentage set forth in Annex I under the caption “Independent
Amount Percentage”.

Notwithstanding anything in the Credit Support Annex (the “Credit Support
Annex”) to the Schedule to the Master Agreement to the contrary, the following
collateral terms shall apply to each Transaction to which this Confirmation
relates (capitalized terms used in this Clause 9 but not otherwise defined in
this Confirmation have the respective meanings given to such terms in the Credit
Support Annex):

 

(a) With respect to each Transaction to which this Confirmation relates, a
single “Independent Amount” shall be applicable to Counterparty in an amount
equal to the Notional Amount with respect to such Transaction (or, in the case
of any increase of the Notional Amount under any Transaction, the amount of such
increase) multiplied by the percentage set forth in Clause 9(b) under the
caption “Independent Amount Percentage”. Not later than one Business Day after
the Obligation Trade Date with respect to any Transaction (or the date of any
increase in the related Independent Amount), Counterparty as Pledgor will
Transfer to Citibank as Secured Party Eligible Collateral having a Value as of
the date of Transfer equal to the related Independent Amount (or increase in the
related Independent Amount) determined pursuant this Clause 9(a).

 

(b) With respect to each Transaction to which this Confirmation relates, the
“Independent Amount Percentage” applicable to such Transaction will be equal to:

 

Condition    Independent Amount Percentage (i) Except as indicated in clauses
(ii) and (iii) below, with respect to any Transaction:    25% (ii) Except as
indicated in clause (iii) below, with respect to any Transaction relating to a
Specified Reference Obligation:    Such percentage as Citibank shall specify on
or prior to the Obligation Trade Date for such Transaction (iii) With respect to
any Transaction relating to a Reference Obligation whose Reference Entity is the
subject of a Credit Event:    Such percentage as Citibank shall specify from
time to time in its sole discretion in a notice to Counterparty

 

(c) In no event shall Citibank as Secured Party be obligated to Transfer Posted
Credit Support in respect of a Return Amount to Counterparty as Pledgor if
(i) the Value as of any Valuation Date of all Posted Credit Support Transferred
to Citibank as secured party pursuant to Clause 9(a) and not returned to
Counterparty would be less than (ii) the aggregate of all Independent Amounts
determined pursuant to Clause 9(a).

 

(d) Solely for the purpose of determining any Delivery Amount or Return Amount
pursuant to the Credit Support Annex, (i) in no event shall Counterparty as a
Secured Party have any positive “Exposure” to Citibank with respect to the
Transactions (in aggregate) to which this Confirmation relates and (ii) without
limiting Clause 3(a)(iii) or 9(e), in no event shall Citibank as a Secured Party
have any positive “Exposure” to Counterparty with respect to the Transactions
(in aggregate) to which this Confirmation relates.

 

Page 27



--------------------------------------------------------------------------------

(e) If (i) the Net Collateral Value Percentage on any Valuation Date is less
than the Termination Threshold on such Valuation Date and (ii) Citibank gives
notice thereof to Counterparty on any Business Day, Counterparty shall, no later
than one Business Day after the date of such notice from Citibank, effect the
Transfer to Citibank as Secured Party of Eligible Collateral such that the Net
Collateral Value Percentage after giving effect to such Transfer is at least
equal to the Cure Threshold. In addition, Counterparty may, on any Business Day,
effect the Transfer to Citibank as Secured Party of any additional Eligible
Collateral.

 

(f) Notwithstanding anything in this Confirmation to the contrary (including in
Clause 3(e)), if a Termination Trade Date occurs (i) during the Ramp-Down
Period, (ii) because all Transactions are being terminated in connection with
the occurrence of the Scheduled Termination Date (including pursuant to
Clause 3(c)) or (iii) in connection with a termination of all Transactions at a
time when Counterparty may not arrange sales of Terminated Obligations pursuant
to Clause 4(a) by reason of the proviso therein, then, for purposes of
determining the effect on the Return Amount with respect to the related
Terminated Obligation, the Reference Amount of such Terminated Obligation shall
not be reduced to zero until the Business Day next succeeding the Termination
Settlement Date.

 

(g) If Counterparty enters into any Transaction under the Master Agreement other
than the Transactions contemplated by this Confirmation (each, a “Separate
Transaction”), then the Credit Support Amount with respect to Counterparty as
Pledgor shall never be less than the “Credit Support Amount” with respect to
Counterparty as Pledgor calculated (i) solely with reference to all Separate
Transactions and (ii) without regard to the aggregate of all Independent Amounts
applicable to Counterparty as Pledgor under this Confirmation.

 

(i) Any Transfer required to be made pursuant to this Clause 9 shall be a
Transfer made under the Credit Support Annex (and not a payment or delivery made
under Section 2(a)(i) of the Master Agreement).

10. NOTICE AND ACCOUNT DETAILS.

Notices to Citibank:

Citibank, N.A., New York Branch

390 Greenwich Street, 4th Floor

New York, New York 10013

Tel: (212) 723-6181

Fax: (646) 291-5779

Attn: Mitali Sohoni

with a copy to:

Office of the General Counsel

Fixed Income and Derivatives Sales and Trading

Citibank, N.A., New York Branch

388 Greenwich Street, 17th Floor

New York, New York 10013

Tel: (212) 816-2121

Fax: (646) 862-8431

Attn: Craig Seledee

 

Page 28



--------------------------------------------------------------------------------

Notices to Counterparty:

Arbor Funding LLC

c/o Sierra Income Corporation

375 Park Avenue

Suite 3304

New York, New York 10052

Attention: Richard Allorto and Steve Henke

Telephone: (212) 759-0777

Fax: (212) 759-0091

Payments to Citibank:

Citibank, N.A., New York

ABA No.: 021-000-089

Account No.: 00167679

Ref: Financial Futures

Payments to Counterparty:

State Street Bank and Trust Co. NA Boston

BIC Code: SBOSUS33XXX

ABA No.: 011000028

Account No.: 10246080

Account Name: Sierra Income Corporation—MCXC

Memo: Arbor Funding LLC

11. OFFICES.

 

(a) The Office of Citibank for each Transaction:

New York

 

(b) The Office of Counterparty for each Transaction:

Delaware

 

Page 29



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by having a duly authorized officer of Counterparty execute this
Confirmation and return the same by facsimile to the attention of the individual
at Citibank indicated on the first page hereof.

 

Very truly yours,

 

CITIBANK, N.A.

By:       Name:   Title:

 

CONFIRMED AND AGREED

AS OF THE DATE FIRST ABOVE WRITTEN:

 

ARBOR FUNDING LLC

By:       Name:   Title:

 

Page 30



--------------------------------------------------------------------------------

ANNEX A

ADDITIONAL DEFINITIONS

“Affiliate”, for purposes of this Confirmation only, has the meaning given to
such term in Rule 405 under the Securities Act of 1933, as amended.

“Approved Buyer” means (a) any entity listed in Annex III so long as its
long-term unsecured and unsubordinated debt obligations on the “trade date” for
the related purchase or submission of a Firm Bid contemplated hereby are rated
at least “Baa1” by Moody’s and at least “BBB+” by S&P and (b) if an entity
listed in Annex III is not the principal banking or securities Affiliate within
a financial holding company group, the principal banking or securities Affiliate
of such listed entity within such financial holding company group so long as
such obligations of such Affiliate have the rating indicated in clause
(a) above.

“Bond” means any obligation for the payment or repayment of borrowed money that
is in the form of, or represented by, a bond, note (other than notes delivered
pursuant to Loans), certificated debt security or other debt security.

“Capital Appreciation” and “Capital Depreciation” mean, for any Total Return
Payment Date, the amount determined according to the following formula for the
applicable Terminated Obligation or Repaid Obligation:

Final Price – Applicable Notional Amount

where

“Final Price” means (a) in the case of any Terminated Obligation, the amount
determined pursuant to Clause 4, and (b) in the case of any Repaid Obligation,
the amount determined pursuant to Clause 5, and

“Applicable Notional Amount” means the Notional Funded Amount (determined
immediately prior to the related Repayment Date or Termination Trade Date) for
such Terminated Obligation or Repaid Obligation, as applicable.

If such amount is positive, such amount is “Capital Appreciation” and if such
amount is negative, the absolute value of such amount is “Capital Depreciation”.

“Committed Obligation” means (a) any Delayed Drawdown Reference Obligation and
(b) any Revolving Reference Obligation.

“Costs of Assignment” means, in the case of any Terminated Obligation, the sum
of (a) any actual costs of transfer or assignment paid by the seller under the
terms of any Terminated Obligation or otherwise actually imposed on the seller
by any applicable administrative agent, borrower or obligor incurred in
connection with the sale of such Terminated Obligation and (b) any reasonable
expenses incurred by the seller in connection with such sale and, if transfers
of the Terminated Obligation are subject to the Standard Terms and Conditions
for Distressed Trade Confirmations, as published by the LSTA and as in effect on
the Obligation Trade Date, legal costs incurred by the seller in connection with
such sale, in each case to the extent not already reflected in the Final Price.

 

Page 31



--------------------------------------------------------------------------------

“Credit Event” means the occurrence of a Bankruptcy or Failure to Pay. For
purposes of the determination of whether a Credit Event has occurred, the
Obligation Category will be Borrowed Money, the Payment Requirement will be
USD1,000,000 and no Obligation Characteristics will be specified. Capitalized
terms used in this definition but not defined in this Confirmation shall have
the meanings specified in the 2003 ISDA Credit Derivatives Definitions.

“Current Price” means, with respect to any Reference Obligation on any date of
determination, the Calculation Agent’s determination of the net cash proceeds
that would be received from the sale on such date of determination of such
Reference Obligation, net of the related Costs of Assignment. If Counterparty
disputes the Calculation Agent’s determination of the Current Price of any
Reference Obligation, then Counterparty may, no later than three hours after
Counterparty is given notice of such determination, designate two entities, each
of which is either (a) an Approved Buyer or (b) another Dealer of credit
standing acceptable to Citibank in the exercise of its reasonable discretion to
provide a Firm Bid to Citibank within such three-hour period. The highest of
such two Firm Bids will be the Current Price. The “Current Price” shall be
expressed as a percentage of par and will be determined exclusive of accrued
interest.

“Dealer” means (i) an Approved Buyer, (ii) any other nationally recognized
independent dealer in the related Reference Obligation chosen by the Calculation
Agent or its designated Affiliate (other than the Calculation Agent or any of
its Affiliates) or (in the case of Clause 4(b)) by Counterparty or (iii) any
other entity (other than the Calculation Agent or any of its Affiliates)
designated by the Calculation Agent or its designated Affiliate in its sole
discretion as a “Dealer” for the purposes of this Confirmation.

“Delayed Drawdown Reference Obligation” means a Reference Obligation that
(a) requires the holder thereof to make one or more future advances to the
borrower under the instrument or agreement pursuant to which such Reference
Obligation was issued or created, (b) specifies a maximum amount that can be
borrowed on one or more fixed borrowing dates and (c) does not permit the
re-borrowing of any amount previously repaid; provided that, on any date on
which all commitments by the holder thereof to make advances to the borrower
under such Delayed Drawdown Reference Obligation expire or are terminated or
reduced to zero, such Reference Obligation shall cease to be a Delayed Drawdown
Reference Obligation.

“Expense or Other Payment” means the aggregate amount of any payments (other
than extensions of credit) due from the lender(s) in respect of any Reference
Obligation, including, without limitation, (a) any expense associated with any
amendment, modification or waiver of the provisions of a credit agreement,
(b) any reimbursement of any agents under the provisions of a credit agreement,
and (c) any indemnity or other similar payment, including amounts owed on or
after the related Obligation Termination Date in respect of amounts incurred or
any event that occurred before the related Obligation Termination Date.

“Interest and Fee Amount” means, for any Citibank Fixed Amount Payer Payment
Date and any Transaction, the aggregate amount of interest (including interest
breakage costs), fees (including, without limitation, amendment, consent,
tender, facility, letter of credit and other similar fees) and other amounts
(other than in respect of principal and premium paid in respect of principal)
paid with respect to the related Reference Obligation (after deduction of any
withholding taxes for which the Reference Entities are not obligated to
reimburse holders of the related Reference Obligation, if applicable) during the
relevant Citibank Fixed Amount Payer Calculation Period; provided that Interest
and Fee Amounts:

 

(a)

in the case of “Interest and Accruing Fees” (as defined in the “Standard Terms
and Conditions for Par/Near Par Trade Confirmations” or “Standard Terms and
Conditions for Distressed Trade Confirmations”, as applicable to the relevant
Reference Obligation, most recently published by

 

Page 32



--------------------------------------------------------------------------------

  the LSTA prior to the Trade Date), shall not include any amounts that accrue
prior to the Obligation Settlement Date for the related Reference Obligation or
that accrue on or after the Obligation Termination Date for the related
Reference Obligation or portion thereof,

 

(b) in the case of “Non-Recurring Fees” (as so defined), shall not include any
amounts that (i) are paid with respect to any event occurring prior to the
Obligation Trade Date, or on or after the Termination Trade Date, for the
related Reference Obligation or portion thereof or (ii) are paid with respect to
the related Reference Obligation that is not held by or on behalf of Citibank as
a hedge for the related Transaction,

 

(c) shall be determined after deducting all customary and reasonable expenses
that would be incurred by a buyer in connection with any purchase of the
Reference Obligation as a hedge for such Transaction and, in connection with the
establishment by the Citibank Holder of a related hedge in respect of such
Transaction and shall be adjusted by any Delay Compensation as provided in
Clause 6(b);

 

(d) in the case of any Transaction as to which the related Reference Obligation
is a Committed Obligation, shall include only 75% of fees that are stated to
accrue on or in respect of the unfunded portion of any Commitment Amount; and

 

(e) in the case of any Transaction as to which the related Reference Obligation
is a Bond, (i) shall not include any Purchased Accrued Interest and (ii) if such
Bond is a Terminated Obligation, the Citibank Fixed Amount for the related
Citibank Fixed Amount Payer Payment Date shall be increased by an amount equal
to Sold Accrued Interest in respect of such Terminated Obligation.

“Loan” means any obligation for the payment or repayment of borrowed money that
is documented by a term loan agreement, revolving loan agreement or other
similar credit agreement.

“LSTA” means The Loan Syndications and Trading Association, Inc. and any
successor thereto.

“Portfolio Target Amount” means (a) during the Ramp-Up Period, the Maximum
Portfolio Notional Amount, (b) during the Ramp-Down Period, the Portfolio
Notional Amount on the day immediately preceding the first day of the Ramp-Down
Period and (c) otherwise, the Portfolio Notional Amount.

“Purchased Accrued Interest” means, with respect to any Transaction as to which
the related Reference Obligation is a Bond, unpaid interest on such Reference
Obligation accrued to the Obligation Settlement Date for such Transaction.

“Rate Payments” means Counterparty First Floating Amounts, Counterparty Second
Floating Amounts, Counterparty Third Floating Amounts and Citibank Fixed
Amounts.

“Revolving Reference Obligation” means a Reference Obligation that (a) requires
the holder thereof to make one or more future advances to the borrower under the
instrument or agreement pursuant to which such Reference Obligation was issued
or created, (b) specifies a maximum aggregate amount that can be borrowed and
(c) permits, during any period on or after the date on which the holder thereof
acquires such Reference Obligation, the re-borrowing of any amount previously
repaid; provided that, on the date that all commitments by the holder thereof to
make advances to the borrower under such Revolving Reference Obligation expire
or are terminated or reduced to zero, such Reference Obligation shall cease to
be a Revolving Reference Obligation.

 

Page 33



--------------------------------------------------------------------------------

“Second Lien Obligation” means a Loan or Bond that is secured by collateral, but
as to which the beneficiary or beneficiaries of such collateral security agree
for the benefit of the holder or holders of other indebtedness secured by the
same collateral (“First Lien Debt”) as to one or more of the following: (1) to
defer their right to enforce such collateral security either permanently or for
a specified period of time while First Lien Debt is outstanding, (2) to permit a
holder or holders of First Lien Debt to sell such collateral free and clear of
the security in favor of such beneficiary or beneficiaries, (3) not to object to
sales of assets by the obligor on such Loan or Bond following the commencement
of a bankruptcy or other insolvency proceeding with respect to such obligor or
to an application by the holder or holders of First Lien Debt to obtain adequate
protection in any such proceeding and (4) not to contest the creation, validity,
perfection or priority of First Lien Debt.

“Sold Accrued Interest” means, with respect to any Transaction as to which the
related Reference Obligation is a Bond, unpaid interest on such Reference
Obligation accrued from and including the most recent interest payment date on
such Bond to the Termination Settlement Date for such Transaction that is paid
to the seller of such Reference Obligation on the Termination Settlement Date.

“Specified Reference Obligation” means any Reference Obligation (a) that is a
Bond or (b) that is designated as such by Counterparty in a notice to Citibank
on or prior to the related Obligation Trade Date and whose inclusion in the
Reference Portfolio (other than as a “Specified Reference Obligation”) would not
on the related Obligation Trade Date satisfy one or more of clauses (ix) through
(xiii) of the Obligation Criteria.

“Subordinate” means, with respect to an obligation (the “Subordinated
Obligation”) and another obligation of the obligor thereon to which such
obligation is being compared (the “Senior Obligation”), a contractual, trust or
similar arrangement (without regard to the existence of preferred creditors
arising by operation of law or to collateral, credit support, lien or other
credit enhancement arrangements or provisions regarding the application of
proceeds of any of the foregoing) providing that (i) upon the liquidation,
dissolution, reorganization or winding up of the obligor, claims of the holders
of the Senior Obligation will be satisfied prior to the claims of the holders of
the Subordinated Obligation or (ii) the holders of the Subordinated Obligation
will not be entitled to receive or retain payments in respect of their claims
against the obligor at any time that the obligor is in payment arrears or is
otherwise in default under the Senior Obligation.

“Term Obligation” means any Reference Obligation that is not a Committed
Obligation.

“Terminated Obligation” means any Reference Obligation or portion of any
Reference Obligation with respect to which the related Transaction (or portion
thereof) whose Final Price is determined pursuant to Clause 4.

“Termination Settlement Date” means, for any Terminated Obligation, the date
customary for settlement, substantially in accordance with the then-current
market practice in the principal market for such Terminated Obligation (as
determined by the Calculation Agent), of the sale of such Terminated Obligation
with the trade date for such sale occurring on the related Termination Trade
Date.

“Termination Trade Date” means, with respect to any Terminated Obligation, the
date so designated in the related Accelerated Termination Notice or as provided
in Clause 3(d); provided that:

 

(a)

except as provided in the following clause (b), if the related Final Price is
not determined in accordance with Clause 4(a), the “Termination Trade Date” will
be the bid submission deadline for the Firm Bid or combination of Firm Bids for
all of the Reference Amount of such Terminated Obligation that are to be the
basis for determining the Final Price of such Terminated

 

Page 34



--------------------------------------------------------------------------------

  Obligation as designated by the Calculation Agent in order to cause the
related Total Return Payment Date to occur as promptly as practicable (in the
discretion of the Calculation Agent) after the date originally designated as the
“Termination Trade Date” in the related Accelerated Termination Notice; and

 

(b) in respect of the Scheduled Termination Date, if the related Final Price is
not determined in accordance with Clause 4(a), the “Termination Trade Date” will
be the date so designated by the Calculation Agent in its discretion, occurring
during the 30 calendar days preceding the Scheduled Termination Date (or earlier
in the case of any Terminated Obligation determined by the Calculation Agent in
its sole discretion to be a distressed loan or other obligation) in a manner
reasonably likely to cause the final Total Return Payment Date to occur on the
Scheduled Termination Date.

The Calculation Agent shall notify the parties of any Termination Trade Date
designated by it pursuant to the foregoing proviso.

“Total Return Payment Date” means, with respect to any Terminated Obligation or
Repaid Obligation, the fifth Business Day next succeeding the last day of the
Monthly Period during which the related Obligation Termination Date occurs.

 

Page 35



--------------------------------------------------------------------------------

ANNEX I

REFERENCE PORTFOLIO

 

Reference Obligation

   Reference
Entity    Reference
Amount    Outstanding
Principal
Amount    Initial
Price
(%)    Obligation
Trade
Date    Obligation
Settlement
Date    Independent
Amount
Percentage

 

Page 36



--------------------------------------------------------------------------------

ANNEX II

OBLIGATION CRITERIA

The “Obligation Criteria” are as follows:

 

(i) The obligation is a Loan or a Bond.

 

(ii) The obligation is denominated in USD.

 

(iii) The obligation constitutes a legal, valid, binding and enforceable
obligation of the applicable Reference Entity, enforceable against such person
in accordance with its terms.

 

(iv) Except for any Delayed Drawdown Reference Obligation or Revolving Reference
Obligation, the obligation does not require any future advances to be made to
the related issuer or obligor on or after the Obligation Trade Date.

 

(v) Except for any Bond, the obligation is not Subordinate.

 

(vi) Except for any Bond, the obligation is secured.

 

(vii) The obligation constitutes indebtedness for U.S. Federal income tax
purposes.

 

(viii) Except for any Bond, transfers thereof on the Obligation Trade Date may
be effected pursuant to the Standard Terms and Conditions for Par/Near Par Trade
Confirmations and not the Standard Terms and Conditions for Distressed Trade
Confirmations, in each case as published by the LSTA and as in effect on the
Obligation Trade Date.

 

(ix) Except for any Specified Reference Obligation, the obligation is not a
Second Lien Obligation.

 

(x) Except for any Specified Reference Obligation, the obligation is on the
Obligation Trade Date part of a fungible class of debt obligations (as to
issuance date and all economic terms) of at least USD150,000,000.

 

(xi) Except for any Specified Reference Obligation, the obligation is on the
Obligation Trade Date the subject of at least two bid quotations from nationally
recognized independent dealers in the related obligation as reported on a
nationally recognized pricing service.

 

(xii) Except for any Specified Reference Obligation, the obligation has an
Initial Price as of the Obligation Trade Date of at least 80%.

 

(xiii) Except for any Specified Reference Obligation, the obligation has on the
Obligation Trade Date a Moody’s Rating of at least B3 and an S&P Rating of at
least B-.

For purposes hereof:

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Moody’s Rating” means, with respect to a Reference Obligation, as of any date
of determination:

 

Page 37



--------------------------------------------------------------------------------

(i) if the Reference Obligation itself is rated by Moody’s (including pursuant
to any credit estimate), such rating,

 

(ii) if the foregoing paragraph is not applicable, then, if the Reference
Obligation is a Loan and the related Reference Entity has a corporate family
rating by Moody’s, the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Loan:

 

Loan    Relevant Rating The Loan is a secured obligation, but is not a Second
Lien Obligation and is not Subordinate    The rating by Moody’s that is one
rating subcategory above such corporate family rating The Loan is an unsecured
obligation or is a Second Lien Obligation, but is not Subordinate    The rating
by Moody’s that is one rating subcategory below such corporate family rating The
Loan is Subordinate    The rating by Moody’s that is two rating subcategories
below such corporate family rating

 

(iii) if the foregoing paragraphs are not applicable, but there is a rating by
Moody’s on a secured obligation of the Reference Entity that is not a Second
Lien Obligation and is not Subordinate (the “other obligation”), the rating
specified in the applicable row of the table below under “Relevant Rating”
opposite the row in the table below that describes such Reference Obligation:

 

Reference Obligation    Relevant Rating The Reference Obligation is a secured
obligation, but is not a Second Lien Obligation and is not Subordinate    The
rating assigned by Moody’s to the other obligation The Reference Obligation is
an unsecured obligation or is a Second Lien Obligation, but is not Subordinate
   The rating by Moody’s that is one rating subcategory below the rating
assigned by Moody’s to the other obligation The Reference Obligation is
Subordinate    The rating by Moody’s that is two rating subcategories below the
rating assigned by Moody’s to the other obligation

 

(iv) if the foregoing paragraphs are not applicable, but there is a rating by
Moody’s on an unsecured obligation of the Reference Entity (or, failing that, an
obligation that is a Second Lien Obligation) but is not Subordinate (the “other
obligation”), the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Reference Obligation:

 

Reference Obligation    Relevant Rating The Reference Obligation is a secured
obligation, but is not a Second Lien Obligation and is not Subordinate    The
rating by Moody’s that is one rating subcategory above the rating assigned by
Moody’s to the other obligation The Reference Obligation is an unsecured
obligation or is a Second Lien Obligation, but is not Subordinate    The rating
assigned by Moody’s to the other obligation The Reference Obligation is
Subordinate    The rating by Moody’s that is one rating subcategory below the
rating assigned by Moody’s to the other obligation

 

Page 38



--------------------------------------------------------------------------------

(v) if the foregoing paragraphs are not applicable, but there is a rating by
Moody’s on an obligation of the Reference Entity that is Subordinate (the “other
obligation”), the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Reference Obligation:

 

Reference Obligation    Relevant Rating The Reference Obligation is a secured
obligation, but is not a Second Lien Obligation and is not Subordinate    The
rating by Moody’s that is two rating subcategories above the rating assigned by
Moody’s to the other obligation The Reference Obligation is an unsecured
obligation or is a Second Lien Obligation, but is not Subordinate    The rating
by Moody’s that is one rating subcategory above the rating assigned by Moody’s
to the other obligation The Reference Obligation is Subordinate    The rating
assigned by Moody’s to the other obligation

 

(vi) if a rating cannot be assigned pursuant to clauses (i) through (v), then ,
then the Moody’s Rating shall be “Ca”; provided that:

 

  (A) for up to 5% of the Portfolio Target Amount, Counterparty may apply to
Moody’s for a shadow rating or public rating of such Reference Obligation, which
shall then be the Moody’s Rating (and Counterparty may deem the Moody’s Rating
of such Reference Obligation to be “B3” pending receipt of such shadow rating or
public rating, as the case may be); provided that (x) a Reference Obligation
will not be included in the 5% limit of the Portfolio Target Amount if
Counterparty has assigned a rating to such Reference Obligation in accordance
with clause (B) below and (y) upon receipt of a shadow rating or public rating,
as the case may be, such Reference Obligation will not be included in the 5%
limit of the Portfolio Target Amount; or

 

  (B) for up to 5% of the Portfolio Target Amount, if there is a private rating
of an obligor that has been provided by S&P to Citibank and Counterparty,
Counterparty may impute a Moody’s Rating that corresponds to such private
rating; provided that a Reference Obligation will not be included in the 5%
limit of the Portfolio Target Amount if Counterparty has applied to Moody’s for
a shadow rating.

 

Page 39



--------------------------------------------------------------------------------

For purposes of the foregoing, a “private rating” shall refer to a rating
obtained by Citibank, by Counterparty or by or on behalf of an obligor on a
Reference Obligation that is not disseminated publicly; whereas a “shadow
rating” shall refer to a credit estimate obtained upon application of
Counterparty or a holder of a Reference Obligation. Any private rating or shadow
rating shall be required to be refreshed annually. If Counterparty applies to
Moody’s for a shadow rating or public rating of a Reference Obligation,
Counterparty shall provide evidence to Citibank of such application and shall
notify Citibank of the expected rating. Counterparty shall notify Citibank of
the shadow rating or public rating assigned by Moody’s to a Reference
Obligation.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, or any successor thereto.

“S&P Rating” means, with respect to a Reference Obligation:

 

(i) if the Reference Obligation itself is rated by S&P (including pursuant to
any credit estimate), such rating,

 

(ii) if the foregoing paragraph is not applicable, then, if the Reference
Obligation is a Loan and the related Reference Entity has a corporate issuer
rating by S&P, the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Loan:

 

Loan    Relevant Rating The Loan is a secured obligation, but is not a Second
Lien Obligation and is not Subordinate    The rating by S&P that is one rating
subcategory above such corporate issuer rating The Loan is an unsecured
obligation or is a Second Lien Obligation, but is not Subordinate    The rating
by S&P that is one rating subcategory below such corporate issuer rating The
Loan is Subordinate    The rating by S&P that is two rating subcategories below
such corporate issuer rating

 

(iii) if the foregoing paragraphs are not applicable, but there is a rating by
S&P on a secured obligation of the Reference Entity that is not a Second Lien
Obligation and is not Subordinate (the “other obligation”), the rating specified
in the applicable row of the table below under “Relevant Rating” opposite the
row in the table below that describes such Reference Obligation:

 

Reference Obligation    Relevant Rating The Reference Obligation is a secured
obligation, but is not a Second Lien Obligation and is not Subordinate    The
rating assigned by S&P to the other obligation The Reference Obligation is an
unsecured obligation or is a Second Lien Obligation, but is not Subordinate   
The rating by S&P that is one rating subcategory below the rating assigned by
S&P to the other obligation The Reference Obligation is Subordinate    The
rating by S&P that is two rating subcategories below the rating assigned by S&P
to the other obligation

 

Page 40



--------------------------------------------------------------------------------

(iv) if the foregoing paragraphs are not applicable, but there is a rating by
S&P on an unsecured obligation of the Reference Entity (or, failing that, an
obligation that is a Second Lien Obligation) but is not Subordinate (the “other
obligation”), the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Reference Obligation:

 

Reference Obligation    Relevant Rating The Reference Obligation is a secured
obligation, but is not a Second Lien Obligation and is not Subordinate    The
rating by S&P that is one rating subcategory above the rating assigned by S&P to
the other obligation The Reference Obligation is an unsecured obligation or is a
Second Lien Obligation, but is not Subordinate    The rating assigned by S&P to
the other obligation The Reference Obligation is Subordinate    The rating by
S&P that is one rating subcategory below the rating assigned by S&P to the other
obligation

 

(v) if the foregoing paragraphs are not applicable, but there is a rating by S&P
on an obligation of the Reference Entity that is Subordinate (the “other
obligation”), the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Reference Obligation:

 

Reference Obligation    Relevant Rating The Reference Obligation is a secured
obligation, but is not a Second Lien Obligation and is not Subordinate    The
rating by S&P that is two rating subcategories above the rating assigned by S&P
to the other obligation The Reference Obligation is an unsecured obligation or
is a Second Lien Obligation, but is not Subordinate    The rating by S&P that is
one rating subcategory above the rating assigned by S&P to the other obligation
The Reference Obligation is Subordinate    The rating assigned by S&P to the
other obligation

 

Page 41



--------------------------------------------------------------------------------

(vi) if the foregoing paragraphs are not applicable, then the S&P Rating shall
be “CC”; provided that (x) if application has been made to S&P to rate a
Reference Obligation and such Reference Obligation has a Moody’s Rating, then
the S&P Rating with respect to such Reference Obligation shall, pending the
receipt of such rating from S&P, be equal to the S&P Rating that is equivalent
to such Moody’s Rating and (y) Reference Obligations in the Reference Portfolio
constituting no more, by aggregate Notional Amount, than 10% of the Portfolio
Target Amount may be given a S&P Rating based on a rating given by Moody’s as
provided in clause (x) (after giving effect to the addition of the relevant
Reference Obligation, if applicable).

 

Page 42



--------------------------------------------------------------------------------

PORTFOLIO CRITERIA

The “Portfolio Criteria” are as follows:

 

(i) The Portfolio Notional Amount does not exceed the Maximum Portfolio Notional
Amount.

 

(ii) The sum of the Notional Amounts for Reference Obligations of any single
Reference Entity or any of its Affiliates does not exceed 10% of the Portfolio
Target Amount, provided that the sum of the Notional Amounts of each of up to
two Reference Obligations of any Reference Entity or any of its Affiliates may
be up to 15% of the Portfolio Target Amount.

 

(iii) The sum of the Notional Amounts for Reference Obligations of Reference
Entities in any single Moody’s Industry Classification Group does not exceed 15%
of the Portfolio Target Amount.

 

(iv) The sum of the Notional Amounts for all Committed Obligations does not
exceed 10% of the Portfolio Target Amount.

 

(v) The sum of the Notional Amounts for all Specified Reference Obligations does
not exceed 20% of the Portfolio Target Amount.

 

(vi) After the Ramp-Up Period and prior to the Ramp-Down Period, the Reference
Portfolio has a Weighted Average Rating of at most 2720.

For purposes hereof:

“Moody’s Industry Classification Groups” means each of the categories set forth
in Table 1 below.

“Weighted Average Rating” means, as of any date of determination, the number
obtained by (a) multiplying the Notional Amount of each Reference Obligation by
the applicable Rating Factor (as set forth in Table 2 below) for the related
Reference Entity; (b) summing the products obtained in clause (a) for all
Reference Obligations; and (c) dividing the sum obtained in clause (b) by the
aggregate of the Notional Amounts of all Reference Obligations.

 

Page 43



--------------------------------------------------------------------------------

ANNEX III

APPROVED BUYERS

Bank of America, NA

The Bank of New York Mellon, N.A.

The Bank of Nova Scotia

Barclays Bank plc

BNP Paribas

Canadian Imperial Bank of Commerce

Citibank, N.A.

Credit Suisse

Deutsche Bank AG

Goldman Sachs & Co.

HSBC Bank

Jefferies LLC

JPMorgan Chase Bank, N.A.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Morgan Stanley & Co.

Royal Bank of Canada

The Bank of Montreal

The Royal Bank of Scotland plc

The Toronto-Dominion Bank

UBS AG

U.S. Bank, National Association

Wells Fargo Bank, National Association

 

Page 44



--------------------------------------------------------------------------------

TABLE 1

MOODY’S INDUSTRY CLASSIFICATION GROUPS

 

Aerospace and Defense: Major Contractor, Subsystems, Research, Aircraft
Manufacturing, Arms, Ammunition Automobile: Automotive Equipment,
Auto-Manufacturing, Auto Parts Manufacturing, Personal Use Trailers, Motor
Homes, Dealers Banking: Bank Holding, Savings and Loans, Consumer Credit, Small
Loan, Agency, Factoring, Receivables Beverage, Food and Tobacco: Beer and Ale,
Distillers, Wines and Liquors, Distributors, Soft Drink Syrup, Bottling, Bakery,
Mill Sugar, Canned Foods, Corn Refiners, Dairy Products, Meat Products, Poultry
Products, Snacks, Packaged Foods, Distributors, Candy, Gum, Seafood, Frozen
Food, Cigarettes, Cigars, Leaf/Snuff, Vegetable Oil Buildings and Real Estate:
Brick, Cement, Climate Controls, Contracting, Engineering, Construction,
Hardware, Forest Products (building-related only), Plumbing, Roofing, Wallboard,
Real Estate, Real Estate Development, REITs, Land Development Chemicals,
Plastics and Rubber: Chemicals (non-agriculture), Industrial Gases, Sulfur,
Plastics, Plastic Products, Abrasives, Coatings, Paints, Varnish, Fabricating
Containers, Packaging and Glass: Glass, Fiberglass, Containers made of: Glass,
Metal, Paper, Plastic, Wood or Fiberglass Personal and Non Durable Consumer
Products (Manufacturing Only): Soaps, Perfumes, Cosmetics, Toiletries, Cleaning
Supplies, School Supplies Diversified/Conglomerate Manufacturing
Diversified/Conglomerate Service Diversified Natural Resources, Precious Metals
and Minerals: Fabricating, Distribution, Mining and Sales Ecological: Pollution
Control, Waste Removal, Waste Treatment, Waste Disposal Electronics: Computer
Hardware, Electric Equipment, Components, Controllers, Motors, Household
Appliances, Information Service, Communication Systems, Radios, TVs, Tape
Machines, Speakers, Printers, Drivers, Technology Finance: Investment Brokerage,
Leasing, Syndication, Securities Farming and Agriculture: Livestock, Grains,
Produce, Agricultural Chemicals, Agricultural Equipment, Fertilizers Grocery:
Grocery Stores, Convenience Food Stores Healthcare, Education and Childcare:
Ethical Drugs, Proprietary Drugs, Research, Health Care Centers, Nursing Homes,
HMOs, Hospitals, Hospital Supplies, Medical Equipment Home and Office
Furnishings, Housedress, and Durable Consumer Products: Carpets, Floor
Coverings, Furniture, Cooking, Ranges Hotels, Motels, Inns and Gaming Insurance:
Life, Property and Casualty, Broker, Agent, Surety Leisure, Amusement,
Entertainment: Boating, Bowling, Billiards, Musical Instruments, Fishing, Photo
Equipment, Records, Tapes, Sports, Outdoor Equipment (camping), Tourism,
Resorts, Games, Toy Manufacturing, Motion Picture Production, Theatres, Motion
Picture Distribution Machinery (Non-Agriculture, Non-Construction,
Non-Electronic): Industrial, Machine Tools, Steam Generators Mining, Steel, Iron
and Non-Precious Metals: Coal, Copper, Lead, Uranium, Zinc, Aluminum, Stainless
Steel, Integrated Steel, Ore Production, Refractories, Steel Mill Machinery,
Mini-Mills, Fabricating, Distribution and Sales Oil and Gas: Crude Producer,
Retailer, Well Supply, Service and Drilling Personal, Food and Miscellaneous
Printing and Publishing: Graphic Arts, Paper, Paper Products, Business Forms,
Magazines, Books, Periodicals, Newspapers, Textbooks

 

Page 45



--------------------------------------------------------------------------------

Cargo Transport: Rail, Shipping, Railroads, Rail-car Builders, Ship Builders,
Containers, Container Builders, Parts, Overnight Mail, Trucking, Truck
Manufacturing, Trailer Manufacturing, Air Cargo, Transport Retail Stores:
Apparel, Toy, Variety, Drugs, Department, Mail Order Catalogue, Showroom
Telecommunications: Local, Long Distance, Independent, Telephone, Telegraph,
Satellite, Equipment, Research, Cellular Textiles and Leather: Producer,
Synthetic Fiber, Apparel Manufacturer, Leather Shoes Personal Transportation:
Air, Bus, Rail, Car, Rental Utilities: Electric, Water, Hydro Power, Gas,
Diversified Broadcasting and Entertainment: Recording Industry, Motion
Exhibition Theatres, Motion Picture Production and Distribution, Radio, TV,
Cable Broadcasting, Broadcasting Equipment

 

Page 46



--------------------------------------------------------------------------------

TABLE 2

RATING FACTORS

 

Moody’s Rating   Rating Factor

Ba1

  940

Ba2

  1350

Ba3

  1766

B1

  2220

B2

  2720

B3

  3490

Caa1

  4770

Caa2

  6500

Caa3 or below

  10000

 

Page 47